Case 17-12172   Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32   Desc
                Exhibit B - State Court lawsuit Page 1 of 20




                EXHIBIT B
                     Case 17-12172      Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                Desc
                                        Exhibit B - State Court lawsuit Page 2 of 20




                             IN THE CIRCUIT COURT OF HENRY COUNTY, TENNESSEE

                 TENNESSEE BUSINESS AND INDUSTRIAL
                 DEVELOPMENT CORPORATION,
                           Plaintiff

                        v.                                             Docket No.
                                                                       JURY DEMANDED
                 GILES NATHAN REPLOGLE; BETTY
                 CARROLL REPLOGLE; REPLOGLE
                 ENTERPRISES, A TENNESSEE GENERAL
                 PARTNERSHIP; REPLOGLE HARDWOOD
                 FLOORING COMPANY, LLC; MELISSA
                 R. WRIGHT; L-B-R, LLC; AND FHL
                 INDUSTRIES, LLC;
                            Defendants.


                                                        COMPLAINT

.7;1                   For its Complaint against Defendants, Plaintiff Tennessee Business and Industrial

  tv\           Development Corporation states as follows:
  N
  ......
           cc                       PARTIES, JURISDICTION, AND VENUE
  1--- LU
       _1
       0
 Cr'
                       1.     Plaintiff Tennessee Business and Industrial Development Corporation ("TN
 — ...i
   co
                BIDCO") is a Tennessee corporation with its principal place of business at 2550 Meridian Blvd.,
  0
 1_9 Y >        Suite 203, Franklin, Tennessee 37067.
  LT. 2 co
                       2.     Defendant Giles Nathan Replogle is an individual residing in Henry County,

                Tennessee and may be served with process at 400 Deer Haven Lane, Henry, Tennessee 38231.

                       3.     Defendant Betty Carroll Replogle is an individual residing in Henry County,

                Tennessee and may be served with process at 400 Deer Haven Lane, Henry, Tennessee 38231.

                       4.     Defendant Replogle Hardwood Flooring Company, LLC is a Tennessee limited

                liability company with a principal address at 9875 Highway 79 S., Henry, Tennessee 38231, and

                may be served with process through service on its registered agent, Phil Clements, at 405

                Railroad Avenue, Henry, TN 38231.



                 COMPLAINT                                                                       PAGE 1
     Case 17-12172         Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32               Desc
                           Exhibit B - State Court lawsuit Page 3 of 20




       5.        Defendant Replogle Enterprises is a Tennessee General Partnership. Defendant

Giles Nathan Replogle is a partner of Replogle Enterprises and may be served with process at

400 Deer Haven Lane, Henry, Tennessee 38231.

       6.        Defendant Melissa R. Wright is an individual residing in Henry County,

Tennessee, and may be served with process at 60 Deer Haven Lane, Henry, Tennessee 38231.

       7.        Defendant L-B-R, LLC, is a Tennessee limited liability company and may be

served with process through service on its registered agent, Melissa Wright, at 2040 Lumber

Road, Henry, Tennessee 38231-3790.

       8.        Defendant FHL Industries, LLC, is a Tennessee limited liability company and

may be served with process through service on its registered agent, Mark Carver, at 150 3rd

Avenue South, Suite 1100, Nashville, Tennessee 37201-2037.

       9.        This Court has jurisdiction over the subject matter of this Complaint pursuant to

Tenn. Code Ann. § 16-10-101 et seq.

       10.       Venue is proper in Henry County, Tennessee pursuant to Tenn. Code Ann. § 16-

10-101 et seq.

                               FACTUAL BACKGROUND

I.    The Loan Obligations and Documents.

       11.       On April 15, 2010, Defendants Giles Nathan Replogle, Betty Carroll Replogle,

Replogle Enterprises, GP., and Replogle Hardwood Flooring Company, LLC, (collectively

referred to herein as "Debtors") obtained a loan from TN BIDCO in the original principal

amount of $4,800,00.00 (the "Loan") as evidenced by that "Adjustable Rate Note With

Prepayment Penalty And Security Agreement" (the "Note") dated April 15, 2010.

       12.       A true and correct copy of the Note is attached hereto as Exhibit 1 and

incorporated herein by reference.




 COMPLAINT                                                                         PAGE 2
     Case 17-12172           Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                 Desc
                             Exhibit B - State Court lawsuit Page 4 of 20




       13.      To secure the repayment of the Debtors' obligations under the Loan Documentsl,

Debtors executed that "Security Agreement," (the "Security Agreement") dated April 15, 2010,

to secure the payment of the principal and interest on all obligations under the Note.

       14.      A true and correct copy of the Security Agreement is attached hereto as Exhibit 2

and incorporated herein by reference.

       15.      To further secure the repayment of the Debtors' obligations under the Loan

Documents, Debtors executed and delivered to TN BIDCO that certain "Deed of Trust,

Assignment of Rents and Security Agreement," dated April 15, 2010 (the "Deed of Trust").

       16.     A true and correct copy of the Deed of Trust is attached to this complaint as

Exhibit 3 and is incorporated in this paragraph by reference.

     A.      The Mortgaged Property (TN BIDCO's Collateral)

       17.     Pursuant to the Deed of Trust, Debtors conveyed in trust, for the benefit of the TN

BIDCO ("a" through "i," the "Mortgaged Property"), which includes, inter alia, but is not

limited to, the following:

       (a) Grantors' right, title and interest in and to the real property described in
       Exhibit A which is attached hereto and incorporated herein by reference (the
       "Land") together with (i) any and all buildings, structures, fixtures,
       improvements, alterations or appurtenances, replacements, and additions, now or
       hereafter situated or to be situated on the Land (collectively the "Improvements");
       (ii) all rents, income, rights, estates, powers, privileges and interests of whatever
       kind or character appurtenant or incident to the foregoing; and (iii) all right, title
       and interest of Grantors, now owned or hereafter acquired, in and to (1) all
       common area and other use rights, tenements, hereditaments, streets, roads, alleys,
       easements, rights-of-way, licenses, rights of ingress and egress, vehicle parking
       rights and public places, existing or proposed, abutting, adjacent, used in
       connection with or pertaining or appurtenant to any of the Land or the
       Improvements; (2) any strips or gores between the Land and abutting or adjacent
       properties; and (3) all options to purchase the Land or the Improvements or any
       portion thereof or interest therein, and any greater estate in the Land or the
       Improvements; and (4) all water and water rights or shares of stock evidencing
       water rights, timber, crops and mineral interests on or pertaining to the Land (the



       As defined below.


COMPLAINT                                                                            PAGE 3
  Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                     Desc
                      Exhibit B - State Court lawsuit Page 5 of 20




    Land, Improvements and other rights, titles and interests referred to in this clause
    (a) being herein sometimes collectively called the "Premises");

    (b) Including, but not being limited to all, fixtures, equipment, office systems and
    equipment, machinery, furniture, furnishings, appliances, inventory, goods,
    building and construction materials, supplies, and articles of personal property, of
    every kind and character, tangible and intangible (including software embedded
    therein), motors, heating, plumbing, lighting, water-heating, cooking,
    refrigerating, incinerating, ventilating and air conditioning equipment, lighting,
    telecommunications systems, security systems, vehicles, fork-lifts and accessories
    thereto, sawmills, storm doors and windows, shades, rugs, carpeting, awnings,
    blinds, drapes, and linoleums, and property of like nature, now owned or hereafter
    acquired by Grantors, which are now or hereafter attached to or situated in, on or
    about the Land or the Improvements, or used in or necessary to the complete and
    proper planning, development, use, occupancy or operation thereof, or acquired
    (whether delivered to the Land or stored elsewhere) for use or installation in or on
    the Land or the Improvements, and all renewals and replacements of, substitutions
    for and additions to the foregoing (the properties referred to in this clause (b)
    being herein sometimes collectively called the "Accessories," all of which are
    hereby declared to be permanent accessions to the Land);

    (c) All easements, rights-of-way, strips and gores of land, vaults, streets, ways,
    alleys, passages, sewer rights, waters, water courses, water rights and powers,
    minerals, flowers, shrubs, crops, trees, timber and other emblements now or
    hereafter located on the Land or under or above the same or any part or parcel
    thereof, and all estates, rights, titles, interests, privileges, liberties, tenements,
    hereditaments and appurtenances, reversions, and remainders whatsoever, in any
    way belonging, relating or appertaining to the Mortgaged Property or any part
    thereof, or which hereafter shall in any way belong, relate or be appurtenant
    thereto, whether now owned or hereafter acquired by Grantors.

    (d) All (i) plans and specifications for the Improvements; (ii) Grantors' rights, but
    not liability for any breach by Grantors, under all commitments (including any
    commitments for financing to pay any of the Secured Indebtedness, as defined
    below), insurance policies (or additional or supplemental coverage related thereto,
    including from an insurance provider meeting the requirements of the Loan
    Documents or from or through any state or federal government sponsored
    program or entity), Swap Transactions (as hereinafter defined), contracts and
    agreements for the design, construction, operation or inspection of the
    Improvements and other contracts and general intangibles (including but not
    limited to payment intangibles, trademarks, trade names, goodwill, software and
    symbols) related to the Premises or the Accessories or the operation thereof; (iii)
    deposits and deposit accounts arising from or related to any transactions related to
    the Premises or the Accessories (including but not limited to Grantors' rights in
    tenants' security deposits, deposits with respect to utility services to the Premises,
    and any deposits, deposit accounts or reserves hereunder or under any other Loan
    Documents (hereinafter defined) for taxes, insurance or otherwise), rebates or

COMPLAINT                                                                         PAGE 4
  Case 17-12172        Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                        Desc
                       Exhibit B - State Court lawsuit Page 6 of 20




    refunds of impact fees or other taxes, assessments or charges, money, accounts,
    (including deposit accounts), instruments, documents, promissory notes and
    chattel paper (whether tangible or electronic) arising from or by virtue of any
    transactions related to the Premises or the Accessories, and any account, securities
    account or deposit account (including, without limitation, reserve accounts and
    escrow accounts) from which Grantors may from time to time authorize
    Administrative Agent to debit and/or credit payments due with respect to the Loan
    or any Swap Transaction, all rights to the payment of money from the
    counterparty under any Swap Transaction, and all accounts, deposit accounts and
    general intangibles, including payment intangibles, described in any Swap
    Transaction; (iv) permits, licenses, franchises, certificates, development rights,
    commitments and rights for utilities, and other rights and privileges obtained in
    connection with the Premises or the Accessories; (v) leases, rents, royalties,
    bonuses, issues, profits, revenues and other benefits of the Premises and the
    Accessories; (vi) as-extracted collateral produced- from or allocated to the Land
    including, without limitation, oil, gas and other hydrocarbons and other minerals
    and all products processed or obtained therefrom, and the proceeds thereof; and
    (vii) engineering, accounting, title, legal, and other technical or business data
    concerning the Property, including software, which are in the possession of
    Grantors or in which Grantors can otherwise grant a security interest;

    (e) All (i) accounts, accounts receivable, and proceeds (cash or non-cash and
    including payment intangibles) of or arising from the properties, rights, titles and
    interests referred to above in this Granting Clause including but not limited to
    proceeds of any sale, lease or other disposition thereof, proceeds of each policy of
    insurance (or additional or supplemental coverage related thereto, including from
    an insurance provider meeting the requirements of the Loan Documents or from
    or through any state or federal government sponsored program or entity) relating
    thereto (including premium refunds), proceeds of the taking thereof or of any
    rights appurtenant thereto, including change of grade of streets, curb cuts or other
    rights of access, by condemnation, eminent domain or transfer in lieu thereof for
    public or quasi-public use under any law, and proceeds arising out of any damage
    thereto; (ii) all letter-of-credit rights (whether or not the letter of credit is
    evidenced by a writing) Grantors now have or hereafter acquire relating to the
    properties, rights, titles and interests referred to in this Granting Clause; (iii) all
    commercial tort claims Grantors now have or hereafter acquire relating to the
    properties, rights, titles and interests referred to in this section; and (iv) other
    interests of every kind and character which Grantors now have or hereafter
    acquire in, to or for the benefit of the properties, rights, titles and interests referred
    to above in this Granting Clause and all property used or useful in connection
    therewith, including but not limited to rights of ingress and egress and remainders,
    reversions and reversionary rights or interests; and if the estate of Grantors in any
    of the property referred to above in this Granting Clause is a leasehold estate, this
    conveyance shall include, and the lien and security interest created hereby shall
    encumber and extend to, all other or additional title, estates, interests or rights



COMPLAINT                                                                            PAGE 5
     Case 17-12172        Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                  Desc
                          Exhibit B - State Court lawsuit Page 7 of 20




        which are now owned or may hereafter be acquired by Grantors in or to the
        property demised under the lease creating the leasehold estate;

        (f) All inventory (including all goods, merchandise, raw materials, incidentals,
        office supplies and packaging, timber, and hardwood flooring) held for sale, lease,
        resale, or furnished or to be furnished under contracts of service, or used or
        consumed in the ownership, use or operation of the Land, the improvements or
        fixtures and personal property, and all documents of title evidencing any part or
        any of the foregoing and all returned or repossessed good arising from or relating
        to any sale or disposition of inventory;



        (h) Any property, real estate or personal property, acquired after the execution of
        this Deed of Trust, and any additions, accessions, and extensions, fixtures, or
        improvements to said property. . . .

        18.     The Mortgaged Property is TN BIDCO's Collateral and is referred to herein as

either the Mortgaged Property or Collateral.

        19.     TN BIDCO has a security interest in the Insurance Policies relating to the

Mortgaged Property, which is TN BIDCO's collateral.

       20.      TN BIDCO has a security interest in the proceeds from any claims or losses

relating to the Insurance Policies.

       21.      The Note, Security Agreement, Loan Agreement, Financing Statement, Deed of

Trust, and related loan documentation are collectively referred to herein as the Loan Documents.

     B.       Perfection of TN BIDCO's Security Interests

       22.      On or about April 15, 2010, to perfect TN BIDCO's liens and security interests

granted pursuant to the Deed of Trust, the Deed of Trust was properly recorded in the Register of

Deed for Henry County, in Record Book 305, Page 164; in the Register of Deeds for Benton

County, Tennessee, in Record Book 196, Page 610; and in the Register of Deeds for Carroll

County, Tennessee, Trust Deed Book 595, Page 216.

       23.      To provide further notice and perfect TN BIDCO's liens and security interests

under the Loan Documents, TN BIDCO caused to be filed and recorded a: (a) UCC-1 Financing

Statement on April 23, 2010 with the Tennessee Secretary of State as UCC document number

 COMPLAINT                                                                         PAGE 6
     Case 17-12172        Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                 Desc
                          Exhibit B - State Court lawsuit Page 8 of 20




310023948; (b) UCC-3 Continuation Statement on March 11, 2015 with the Tennessee Secretary

of State as UCC document number 422899558; (c) UCC-1 Financing Statement on May 17,

2010 with the Tennessee Secretary of State as UCC document number 110022588; and (d) UCC-

3 Continuation Statement on March 9, 2015 with the Tennessee Secretary of State as UCC

document number 422884867 (the "Financing Statement").

       24.      A true and correct copy of the Financing Statement is attached to this complaint as

Collective Exhibit 4 and is incorporated in this paragraph by reference.

       25.      As described in the Financing Statement, TN BIDCO has a security interest in

Debtors' personal property including, but not limited to, insurance proceeds.

     C.      The Loan Documents and Insurance Proceeds

       26.      Pursuant to paragraph 6 of the Security Agreement, Debtors assigned to TN

BIDCO the insurance policies and proceeds of such policies relating to the Mortgaged Property.

       27.      Paragraph 6 of the Security Agreement provides:

       Debtor shall maintain all Collateral in good condition, pay promptly all taxes,
       judgments or charges of any kind levied or assessed thereon, keep current all rent
       due on premises where Collateral is located, and maintain insurance on all
       Collateral against such hazards, in such amounts and with such companies as
       Secured Party may demand. Such insurance policies shall be furnished to the
       Secured Party. Debtor hereby assigns to Secured Party and proceeds of such
       policies and all unearned premiums thereon, and authorizes and empowers
       Secured Party to collect such sums and to execute and endorse in Debtor's name
       on all proofs of loss, drafts, checks and any other documents necessary to
       accomplish such collections, and any persons or entities making payments to
       Secured Party under the terms of this paragraph are hereby relieved absolutely
       from any obligation to see to the application of any sums so paid.

       28.      Article II of the Deed of Trust, which is entitled Covenants and Agreements as to

Mortgaged Property, contains the parties' rights and obligations with respect to insurance policies

and proceeds.

       29.      Paragraph 2.2 of Article II provides as follows:




 COMPLAINT                                                                          PAGE 7
     Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                   Desc
                         Exhibit B - State Court lawsuit Page 9 of 20




       Grantors shall, at Grantors' sole cost and expense, obtain and maintain in some
       company or companies (having a Best's rating of A or better) approved by
       Beneficiary:

       (a) Comprehensive public liability insurance covering claims for bodily injury,
       death, and property damage, with such minimum limits as Beneficiary shall, from
       time to time, specify; and

       (b) If any of the Mortgaged Property is within an area known as a "special flood
       hazard area" as defined in the Flood Disaster Protection Act of 1973, a Standard
       Flood Insurance Policy on the Mortgaged Property as required by the Act or in the
       amount of the Note, whichever is greater; and

       (c) Hazard insurance upon the Improvements and Tangible Personal Property,
       insuring against loss by fire and all other hazards covered by extended coverage
       and special extended coverage endorsements (including but not limited to loss by
       windstorm hail, flood, earthquake, tornado, explosion, riot, aircraft, smoke,
       vandalism, malicious mischief and vehicle damage) as Beneficiary, in its sole
       discretion, shall from time to time require, all such insurance to be issued in such
       form, with such deductible provision, and for such amount (which shall, in any
       event be at least equal to the full replacement value of the improvements) as shall
       be satisfactory to Beneficiary; and

       (d) Such other insurance as the Beneficiary may, from time to time, reasonably
       require by notice in writing to the Grantors.

      All required insurance policies shall provide for not less than thirty (30) days
      prior written notice to the Beneficiary of any cancellation, termination, or material
      amendment thereto. Grantors will cause all policies of hazard insurance to be
      payable to Beneficiary pursuant to a standard mortgagee clause acceptable to
      Beneficiary; and Grantors will cause all liability insurance policies to name
      Beneficiary as an additional named insured, if Beneficiary so requires. In the
      event of damage to or destruction of the Mortgaged Property or Improvements by
      fire or other casualty, the net proceeds of the insurance shall be applied upon the
      Obligations in such manner as the Beneficiary may elect; or, at the option of the
      Beneficiary, such proceeds may be released to Grantors to be used to restore such
      property to its former condition. Any insurance policies furnished the Beneficiary
      shall become its property in the event the Beneficiary becomes the owner of the
      Mortgaged Property by foreclosure or otherwise. The Beneficiary is hereby
      authorized and empowered, at its option, to adjust or compromise any loss under
      any insurance policies, and to collect and receive the proceeds from any such
      policy or policies.

      30.     Pursuant to Section 2.2 of the Deed of Trust, Debtors agreed to obtain certain

insurance upon the Mortgaged Property to be made payable to TN BIDCO.



 COMPLAINT                                                                         PAGE 8
      Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                Desc
                          Exhibit B - State Court lawsuit Page 10 of 20




        31.     The Insurance Policies and such proceeds relating to the Insurance Policies are

TN BIDCO's collateral.

II.   Debtors Flagrant Attempts to Avoid Loan Obligations

      A.      Debtors File a Lawsuit Against TN BIDCO in 2015—resulting in
              a judgment against Debtors

        32.     In 2015, TN BIDCO began to foreclose on its collateral or mortgage property due

to the Debtor's failure to pay his monthly loan payments.

        33.     Instead of allowing the foreclosure process to proceed, on October 9, 2015,

Debtors filed a Verified Complaint against TN BIDCO in the Circuit Court of Henry County,

Tennessee.

        34.     The Debtors' claims against TN BIDCO were for: (1) an injunction to allow the

sale of equipment, which was collateral held by TN BIDCO; (2) for compensatory damages; (3)

for a judgment deeming the loan from TN BIDCO to the Debtors to be satisfied; (4) an

injunction prohibiting TN BIDCO from foreclosing on the loan and (5) for an award of the

Debtors' costs and attorneys' fees.

        35.     Mike Abelow of the law firm Sherrard & Roe, PLC represented the Debtors in the

state court litigation.

        36.     On April 12, 2017, TN BIDCO obtained a judgment in the state court litigation

against the Debtors.

        37.     A true and correct copy of the registered state court judgment is attached to this

complaint as Exhibit 5 and is incorporated in this paragraph by reference.

      B.      Debtors File Bankruptcy in 2017 to Further Their Efforts to
              Avoid Paying TN BIDCO

        38.     After defending itself in frivolous state court litigation brought by the Debtors,

TN BIDCO began to foreclose on its collateral again pursuant to the Loan Documents.




 COMPLAINT                                                                         PAGE 9
     Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                Desc
                         Exhibit B - State Court lawsuit Page 11 of 20




       39.     TN BIDCO also began the process of executing on its judgment lien against the

Debtors.

       40.     Debtors wanted to "mediate" a potential settlement of the dispute.

       41.     TN BIDCO, acting in good faith, attempted to mediate a potential resolution of

the dispute with the Debtors.

       42.     But Debtors showed their true intentions by filing for bankruptcy just 6 months

after TN BIDCO received a judgment against the Debtors.

       43.     In late September and early October 2017, Debtors filed Chapter 11 bankruptcies

in the Western District of Tennessee—just 6 months after TN BIDCO received the referenced

judgment against Debtors..

     C.      Debtors' Side Deals with Defendant FHL and Melissa Wright
             during the bankruptcy cases

       44.     During the bankruptcy process, Debtors manufactured a sale of the collateral to a

supposed third-party under the guise that it was an arm's length transaction and in the best

interest of the Creditors, including TN BIDCO.

       45.     Mike Abelow of the law firm Sherrard & Roe, PLC, who represented the Debtors

in the state court litigation, also represented the third-party purchaser       Defendant FHL

Industries, LLC   in the bankruptcy proceedings and sale of the assets.

       46.     The bankruptcy sale   which did not disclose all the Debtors' assets or side-deals

between the Debtors and Defendants—was approved on December 29, 2017.

       47.     As discussed below, the side-deals and concealed assets demonstrate a pattern by

the Debtors and Defendants of attempting to hinder, delay, or defeat TN BIDCO's entitlement to

its Collateral pursuant to the Loan Documents.




 COMPLAINT                                                                          PAGE 10
    Case 17-12172         Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                Desc
                          Exhibit B - State Court lawsuit Page 12 of 20




              a.    Equipment "Buy-Back" by Debtors

        48.     On December 12, 2017, Individual Debtors and FHL Industries, LLC, entered into

a handwritten contract in which Individual Debtors would buy-back some of the very assets (i.e.,

equipment) being sold pursuant to the bankruptcy sale.

        49.     Specifically, the Debtors agreed to pay $100,000.00 in 36-monthly installments

(approximately, $2,777.78 per month) to Defendant FHL in exchange for designated pieces of

equipment sold pursuant to the bankruptcy, which were formerly used in the Debtors' business

operations.

        50.    The equipment that was allegedly sold In the December 12, 2017 agreement is TN

BIDCO's collateral.

        51.    On information and belief, since January 11, 2018, the Debtors have been making

the monthly payments to Defendant FHL, using assets that are TN BIDCO's collateral pursuant

to the Loan Documents.

              b.    The Undisclosed Insurance Claim and Transfer of Proceeds

        52.    During the bankruptcy proceedings, on or about October 25, 2017, one of the

shops or improvements to the real property collateral—a part of the Mortgaged Property

suffered substantial damage as a result of a fire.

        53.    As a result, a loss occurred under the Insurance Policies relating to the Mortgaged

Property.

       54.     On information and belief, in January 2018, as a result of insurance claims made

due to damages caused by the fire at the shop, Debtors or one of their affiliates received a check

from the loss, totaling $170,000.00 (the "Insurance Proceeds").

       55.     Contrary to the Loan Documents, Debtors did not disclose the existence of the

loss or Insurance Proceeds to TN BIDCO.

       56.     Debtors did not disclose the existence of the loss or Insurance Proceeds to the

Bankruptcy Court.

 COMPLAINT                                                                         PAGE 11
    Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                     Desc
                        Exhibit B - State Court lawsuit Page 13 of 20




       57.     Before receiving the Insurance Proceeds, however, on December 12, 2017,

Debtors and Defendant FHL Industries' (and its affiliates)   who were represented by Replogle's

former attorney   entered into a handwritten contract concerning the Insurance Proceeds from

the fire that damaged the Mortgaged Property.

       58.     A true and correct copy of the handwritten contract is attached as Exhibit 6.

       59.     The handwritten contract is signed by Defendant Debtor Giles Nathan Replogle,

Defendant FHL Industries' owners     Colley Fox, Samuel Fox, Tommy Fox—and Debtors' agent,

Kim Johnsonius.

       60.     The handwritten contract states that "FHL will receive insurance money for

burned shop, up to one hundred thousand dollars ($100,000). Any insurance money for the

burned shop exceeding $100,000 shall go to Nathan and Betty Replogle."

       61.     The insurance policies and such proceeds from any claims or losses under the

policies from the burned shop is TN BIDCO's collateral and property.

       62.     Debtors did not convey any of the Insurance Proceeds to TN BIDCO.

       63.     Debtors did not disclose the existence of the Insurance Proceeds to TN BIDCO.

       64.     Section 2.2 of the Deed of Trust requires that the proceeds of the Insurance Check

be paid to the Creditor, TN BIDCO.

       65.    Debtors did not convey or pay the Insurance Proceeds to TN BIDCO.

       66.     On information and belief, Debtors fraudulently conveyed $100,000.00 of the

$170,000.00 to Defendant FHL Industries.

       67.    On information and belief, Debtors fraudulently conveyed the remaining portion

of the insurance claim— $70,000.00—to his daughter, Defendant Melissa Wright and/or Debtors'

new business entity, Defendant L-B-R, LLC.

       68.    On information and belief, no consideration was paid to Defendant Giles Nathan

Replogle nor the Debtors for the transfer of the Insurance Proceeds to Defendant FHL Industries,

Defendant Wright, or Defendant L-B-R, LLC.



 COMPLAINT                                                                         PAGE 12
      Case 17-12172          Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                  Desc
                             Exhibit B - State Court lawsuit Page 14 of 20




                                       CAUSES OF ACTION

       Count I: Fraudulent Transfer

          69.    The allegations of the foregoing paragraphs are incorporated herein by reference.

          70.    TN BIDCO is a "creditor" as that term is defined in Tenn. Code Ann. § 66-3-

302(4).

          71.    Defendants Giles Nathan Replogle, Betty Carroll Replogle, Replogle Enterprises,

and Replogle Hardwood are "debtors" as that term is defined in Tenn. Code Ann. § 66-3-302(6).

          72.    Defendant Melissa Wright is an "insider" as that term is defined in Tenn. Code

Ann. § 66-3-302(7).

          73.    Defendant L-B-R, LLC, is an "insider" as that term is defined in Tenn. Code Ann.

§ 66-3-302(7).

          74.    As described above, TN BIDCO has a "lien"2 against or an interest in the

Mortgaged Property, which includes the Insurance Proceeds.

          75.    TN BIDCO's perfected judgment lien is a "lien" under Tennessee law, too.

          76.    As described above, TN BIDCO has a "claim"3 to the Insurance Proceeds.

          77.    Section 2.2 of the Deed of Trust requires that the proceeds of the Insurance Check

be paid to the Creditor, TN BIDCO.

          78.    The proceeds of the Insurance Check have not been paid to the TN BIDCO.

          79.    TN BIDCO's claim against Debtors arose before the transfer of the Insurance

Proceeds to Defendant FHL Industries, Melissa Wright, and L-B-R, LLC.

          80.    Debtors and Defendants were aware of TN BIDCO's claim at the time of the

transfers of the Insurance Proceeds.




2
        The term "lien" is used herein as defined in Tenn. Code Ann. § 66-3-302(8).
3
        The term "claim" is used herein as defined in Tenn. Code Ann. § 66-3-302(3).

    COMPLAINT                                                                          PAGE 13
     Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                  Desc
                         Exhibit B - State Court lawsuit Page 15 of 20




        81.    At the time of the transfer of the Insurance Proceeds, the Defendants had

knowledge of TN BIDCO's claim against Debtors and the Insurance Proceeds at the time of the

transfer.

        82.    Debtors transferred the Insurance Proceeds with the actual intent to hinder, delay,

and defraud TN BIDCO.

        83.    Defendants accepted transfer of the Insurance Proceeds with knowledge of TN

BIDCO's claim and with the actual intent to assist Debtors to hinder, delay, and defraud TN

BIDCO.

        84.    The transfer of the Insurance Proceeds was made to insiders as to Defendants

Melissa Wright and L-B-R, LLC.

        85.    Debtors and Defendants concealed the transfer from TN BIDCO.

        86.    Debtors' transfer of the Insurance Proceeds to Defendant FHL Industries was

fraudulent as to TN BIDCO because Debtors made the transfer with actual intent to hinder,

delay, or defraud TN BIDCO as Creditor.

        87.    Alternatively, Debtors' transfer of the Insurance Proceeds to Defendant FHL

Industries was fraudulent as to TN BIDCO because Debtors made the transfer without receiving

reasonably equivalent value in exchange for the transfer and had debts beyond the Debtors'

ability to pay as they became due.

       88.     Debtors' transfer of the Insurance Proceeds to Defendants Melissa Wright and L-

B-R, LLC was fraudulent as to TN BIDCO because Debtors made the transfer with actual intent

to hinder, delay, or defraud TN BIDCO as Creditor.

       89.     Alternatively, Debtors' transfer of the Insurance Proceeds to Defendants Melissa

Wright and L-B-R, LLC was fraudulent as to TN BIDCO because Debtors made the transfer

without receiving reasonably equivalent value in exchange for the transfer and had debts beyond

the Debtors' ability to pay as they became due.




 COMPLAINT                                                                         PAGE 14
      Case 17-12172        Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                 Desc
                           Exhibit B - State Court lawsuit Page 16 of 20




II.   Count II: Conversion

        90.      The allegations of the foregoing paragraphs are incorporated herein by reference.

        91.      The Insurance Proceeds are TN BIDCO's property.

        92.      Pursuant to the Loan Documents, Defendant Giles Nathan Replogle, Betty Carroll

Replogle, Replogle Enterprises, and/or Replogle Hardwood had an obligation to deliver the

Insurance Proceeds to TN BIDCO.

       93.       Defendant Giles Nathan Replogle, Betty Carroll Replogle, Replogle Enterprises,

and/or Replogle Hardwood have intentionally exercised dominion over the Insurance Proceeds in

defiance of TN BIDCO's ownership rights in the Insurance Proceeds.

       94.       Defendant Giles Nathan Replogle, Betty Carroll Replogle, Replogle Enterprises,

and/or Replogle Hardwood wrongfully received the Insurance Proceeds in defiance of TN

BIDCO's ownership rights in the Insurance Proceeds per the Loan Documents and under

Tennessee law.

       95.       Defendant FHL Industries has intentionally exercised dominion over the

Insurance Proceeds in defiance of TN BIDCO's ownership rights in the Insurance Proceeds.

       96.       Defendant FHL Industries wrongfully received the Insurance Proceeds in defiance

of TN BIDCO's ownership rights in the Insurance Proceeds per the Loan Documents and under

Tennessee law.

       97.       Defendant Melissa Wright has intentionally exercised dominion over the

Insurance Proceeds in defiance of TN BIDCO's ownership rights in the Insurance Proceeds.

       98.    Defendant Melissa Wright wrongfully received the Insurance Proceeds in

defiance of TN BIDCO's ownership rights in the Insurance Proceeds per the Loan Documents

and under Tennessee law.

       99.    Defendant L-B-R, LLC has intentionally exercised dominion over the Insurance

Proceeds in defiance of TN BIDCO's ownership rights in the Insurance Proceeds.




 COMPLAINT                                                                          PAGE 15
    Case 17-12172         Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                Desc
                          Exhibit B - State Court lawsuit Page 17 of 20




       100.      Defendant L-B-R, LLC wrongfully received the Insurance Proceeds in defiance of

TN BIDCO's ownership rights in the Insurance Proceeds per the Loan Documents and under

Tennessee law.

       101.      Alternatively, the Defendants wrongfully converted the Insurance Proceeds,

which are TN BIDCO's property, using an agent.

       102.      Accordingly, the Defendants are liable to TN BIDCO for damages.

III. Count III: Civil Conspiracy

       103.    The allegations of the foregoing paragraphs are incorporated herein by reference.

       104.      In transferring the Insurance Proceeds to Defendants FHL Industries, Melissa

Wright, and L-B-R, LLC, Debtors acted with the intent to hinder, delay, and defraud TN BIDCO.

       105.    Defendants FHL Industries, Melissa Wright, and L-B-R, LLC, accepted the

transfer with knowledge of Debtors' fraudulent intent and also with knowledge of Debtors' intent

to hinder, delay, and defraud TN BIDCO.

       106.    Acting in concert in conducting the transfer of the Insurance Proceeds,

Defendants accomplished the unlawful purpose of hindering, delaying, and defrauding TN

BIDCO by preventing TN BIDCO from collecting its interest in the Insurance Proceeds under

the Loan Documents.

       107.    Defendants fraudulent scheme described in this Complaint caused substantial

damage to TN BIDCO.

IV. Count IV: Breach of Contract - Deed of Trust

       108.    The allegations of the foregoing paragraphs are incorporated herein by reference.

       109.    The Deed of Trust constitutes a valid and binding contract between TN BIDCO

and Debtors.




 COMPLAINT                                                                         PAGE 16
     Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32                 Desc
                         Exhibit B - State Court lawsuit Page 18 of 20




       110.    Without TN BIDCO's consent, Debtors conveyed the Insurance Proceeds,

constituting TN BIDCO's collateral, to Defendants FHL Industries, Melissa Wright, and L-B-R,

LLC, in violation of the terms of the Deed of Trust.

       111.    TN BIDCO has been damaged by Debtors' breach of the Deed of Trust.

       112.    TN BIDCO is entitled to judgment against Nathan Replogle, Betty Replogle,

Melissa Wright, and L-B-R, LLC, jointly and severally, and as the alter-egos of Debtor for their

breach of the Deed of Trust in an amount to be determined at trial.

V.    Count V: Breach of Contract - Security Agreement

       113.    The allegations of the foregoing paragraphs are incorporated herein by reference.

       114.    The Security Agreement constitutes a valid and binding contractor between TN

BIDCO and Debtors.

       115.    Without TN BIDCO's consent, Debtors transferred the Insurance Proceeds,

constituting TN BIDCO's collateral, to Defendants FHL Industries, Melissa Wright, and/or L-B-

R, LLC, in violation of the terms of the Security Agreement.

       116.    TN BIDCO has been damaged by Debtors' breach of the Security Agreement.

       117.    TN BIDCO is entitled to judgment Debtors, Melissa Wright, and L-B-R, LLC,

jointly and severally, and as the alter-egos of Debtors for their breach of the Security Agreement

in an amount to be determined at trial.

VI. Count VI: Punitive Damages

       118.    The allegations of the foregoing paragraphs are incorporated herein by reference.

       119.    Debtors fraudulent transfer of the Insurance Proceeds constitutes a willful and

intentional wrong justifying punitive damages.

       120.    Debtors willfully and maliciously committed a breach of the Loan Documents by

failing to repay to TN BIDCO the funds loaned to Debtors, including the Insurance Proceeds, in

violation of the Loan Documents' unambiguous terms.


 COMPLAINT                                                                         PAGE 17
     Case 17-12172           Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32               Desc
                             Exhibit B - State Court lawsuit Page 19 of 20




        121.       In breaching the Loan Documents, Debtors intended to defraud TN BIDCO for

Debtors' personal benefit.

        122.       Defendants FHL Industries, Melissa Wright, and L-B-R, LLC, acted in concert

with Debtors for the purpose of defrauding TN BIDCO for Defendants' personal benefit.

        123.       Defendants' fraudulent conduct was egregious and malicious, and punitive

damages should be assessed to deter Defendants from committing similar acts in the future.

                                     PRAYER FOR RELIEF

        WHEREFORE, TN BIDCO respectfully requests that the Court enter judgment against

the Defendants in TN BIDCO's favor and respectfully requests that the Court:

        A.         Issue proper process requiring the Defendants to respond to the Complaint within

the time required by law;

        B.         Empanel a jury to try the issues joined in this case;

        C.         Grant judgment against the Defendants, jointly and severally, for compensatory,

consequential, and incidental damages in an amount to be determined at trial including without

limitation pre-judgment interest, post-judgment interest, and attorneys' fees as provided in the

Loan Documents;

        D.         Grant judgment against the Defendants, jointly and severally, for the full amount

of the Insurance Proceeds including without limitation pre-judgment interest, post-judgment

interest, and attorneys' fees;

        E.         Grant judgment against the Defendants, jointly and severally, for all additional

amounts of monies or assets fraudulently transferred or concealed as to which TN BIDCO is

entitled to including without limitation pre-judgment interest, post-judgment interest, and

attorneys' fees;

        F.         Grant TN BIDCO one or more of the following remedies, including without

limitation, the remedies available pursuant to Term. Code Ann. § 66-3-301 and Title 26:

avoidance of the transfers of the Insurance Proceeds as fraudulent transfers; attachment against

 COMPLAINT                                                                           PAGE 18
    Case 17-12172       Doc 108-2 Filed 05/15/19 Entered 05/15/19 15:32:32               Desc
                        Exhibit B - State Court lawsuit Page 20 of 20




the proceeds of the fraudulent transfers, including without limitation cash proceeds and notes

receivable; and/or award to TN BIDCO its reasonable attorneys' fee; and

       G.     Grant TN BIDCO such further relief as the Court deems just and proper.




                                                         Respectfully submitted,



                                                   By:
                                                         Lewis L. Cobb (#00536
                                                         William J. Hardegree 034741)
                                                         SPRAGINS, BARNS & COBB, PLC
                                                         312 E. Lafayette, P.O. Box 2004
                                                         Jackson, Tennessee 38302
                                                         Phone: (731) 424-0461
                                                         Fax:    (731) 424-0562
                                                         lewiscobb(ii2spraginslaw.com
                                                         w-hOspraoinslaw.com

                                                         Counsel for Tennessee Business and
                                                         Industrial Development Corporation


                                         COST BOND

      We hereby stand as sureties for the costs of this cause not to exceed $500.00.



                                   By:




COMPLAINT                                                                          PAGE 19
